 HECK'S INC.Heck's Inc.andFood Store Employees Union Local347,United Food and Commercial WorkersInternational Union,AFL-CIO-CLC. Cases 9-CA-21750, 9-CA-21980, and 9-CA-22103-i,-220 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 30 September 1985 Administrative LawJudge James L. Rose issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Orderas modified.The judge found that the Respondent violatedSection 8(a)(4) and (1) by transferring employeeBelindaWalton from stocker to cashier and Sec-tion 8(a)(3), (4), and (1) by subsequently discharg-ingWalton.We agree with the judge, but only forthe following reasons.In early 1985 the Union began organizing theRespondent's employees. It is undisputed thatWalton was the initial contact with the Union andwas one of the employee leaders in the organiza-tional campaign. On 4 April 19852 a representationelection was held.3On 22 February the Union filed an unfair laborpractice chargeagainstthe Respondent, and on 5March the Union amended the charge to includeadditionalallegations.On 3 April the Regional Di-rector issued a complaint, alleging that the Re-spondent had engaged in unfair labor practices inviolation of Section 8(a)(1) and (3), and the Re-gional Director scheduled the unfair labor practicehearing for 21 May.On 19 April the Respondent transferred Waltonfrom a stocker in housewares to cashier. Later thatday Walton questioned Randall Epling, the elec-tronics and sporting goods manager, as to why shehad been transferred, and Epling responded that'The Respondent has excepted to someof the judge's credibility find-ingsThe Board's establishedpolicy is notto overrule an administrativelaw judge's credibilityresolutions unless the clear preponderance of allthe relevantevidenceconvinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basisfor reversingthe findings.All datesare in 1985'Therecordis silent asto the outcomeof theelection.475"he had just got subpoenaed to Court, thanks tome, and ... that Mr. Meadows4 told him that thereason I was . . .goingto be moved to cash regis-ter on April the 22nd is because I had to go toCourt." Epling then said, "Well, why don't youdrop the charges and I will go back there and haveMr. Lucas5 and Mr. Meadows put it in writing thatyou would get to stay in housewares department."Epling asked Walton if she would drop the unfairlabor practice charges if Meadows put it in writing.Walton answered that "it was out of my hands,that I couldn't, that I wouldn't drop the charges."On 4 May Walton had a cash shortage on hercash register of $19.71. Pursuant to the Respond-ent's policy that a written warning would be issuedto any employee with a cash shortage in excess of$10,Walton's supervisor Janice Phillips on 7 Mayplaced a written warning in Walton'spersonnelfile.On 23 May Walton failed to report to work asscheduled since she did not want to help clean upflood damage to the Respondent's store.On 24 May the Regional Director issued anamended complaint, alleging, inter alia, thatWal-ton's transfer was unlawful.On 3 June Walton, in violation of the Respond-ent's policy, accepted a check from a customerwhich, was not signed. On 4 June Lucas placed twoadditionalwritten warnings in Walton's file basedon the 23 May and 3 June incidents.On 6 June Meadows, at Lucas' request, reviewedthewarnings6 inWalton's personnel filewithWalton, asked her to sign the warnings,' and askedher if she had any questions, responses, or explana-tion about the warnings. According to Meadows,Walton refused to sign the warnings and said noth-ing in her own defense. Meadows testified thatafterWalton left, he recommended to his supervi-sors that she be discharged.8Walton was dis-charged on 7 June.The judge found, and we agree, that the Re-spondent's 19 April transfer of Walton from stock-er to cashier violated Section 8(a)(4) and (1) of theAct. In light of Walton's union activities, thetiming of the transfer, and the Respondent's clearanimus toward Walton, evidenced by Epling's un-denied statements to Walton linking her participa-tion in Board processes with the transfer, the Gen-4Gary Meadows is the Respondent's district supervisor5 Larry Lucas is the Respondent's storemanager° In addition to the three May and June warnings,Walton had re-ceived written warnings on 4 October 1984 and 1 February 1985rAccording to Walton she had received only twowritten warnings,one forhaving accepted a customer's check without signature and onefor failing to report to work on 23 May°Underthe Respondent's rules and discipline procedures the accumu-lationof threewritten warnings during a 12-month period is cause fordischarge280 NLRB No. 55 476DECISIONSOF NATIONAL LABOR RELATIONS BOARDeral Counsel established a prima facie case of dis-crimination which the Respondent failed to rebut.SeeWright Line,251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989(1982), approved inNLRB v. Transportation Man-agement Corp.,462 U.S. 393 (1983). The Respond-ent asserts thatWalton was hired by the Respond-ent as a cashier,was needed as a cashier whentransferred, and that transfers to cashier jobs werefrequent.The Respondent,however,did not at-tempt to deny or explain Epling's statement toWalton that the transfer resulted fromWalton'sunfair labor practice charge against the Respondentand that, if Walton agreed to drop the charge, thetransferwould be rescinded. Under these circum-stances, the Respondent'smere assertions fail torebut Epling's admission of unlawful motivation forthe transfer. Accordingly, we agree with the judgethat the Respondent's transfer of Walton violatedSection 8(a)(4) and (1) of the Act.The judge further found that Walton's dischargeon 7 June was unlawful. Under the judge's analysis,the warnings issued to Walton which were relatedto cash register misconduct" were unlawful sinceWalton would not have been working on the cashregisterbut for the unlawful transfer. Similarly, thejudge found that these warnings could not lawfullyserve as a basisfor the discharge decision becauseof theunlawful transferand that to allow the Re-spondent to dischargeWalton because of thesewarnings "would be to allow it the fruits of thepoisoned vine."Whilewe agreewith the judge that Walton's dis-charge was unlawful, we do not agree with hisfinding that certain of the warnings given Waltonwere unlawful. It is undisputed that after the trans-ferWalton violated company policy on three dif-ferent occasions by having a cash shortage, failingto report to work as scheduled, and accepting anunsigned check from a customer.Thereisno evi-dence that the Respondent's issuance of warningstoWalton for this misconduct was in any way dis-criminatorily motivated.To the contrary,the judgeconcluded that the Respondent had a policy of is-suing warnings for similar misconduct.Under thesecircumstances, the judge'sconclusion that thewarningswere unlawful because the transfer wasunlawful has the effect of granting Walton immuni-ty from discipline even though she failed to proper-ly perform her job.We find such immunity unwarranted. Eventhough the transfer was unlawful,Walton remainedbound to fulfill her employee responsibilities and°The judge concluded that the warning issued toWaltonrelating toher refusal to work on23 Maywas lawful as"the Respondenthad everyright to expect her todo hershare in the cleanup "was subject like any other employee to disciplinaryaction for breach of those responsibilities. SeeAn-derson-Rooney Operating Co.,134 NLRB 1480, 1495(1961).Accordingly, we find lawfulthe warningsissued by the Respondent to Walton.Despite this finding, we conclude that Walton'sdischargewas not motivated by these warnings,but rather by Walton's union and Board-related ac-tivities.Walton played a leadership role in theUnion's organizationalcampaign-a fact admittedlyknown to the Respondent; the discharge was close-ly related in time to Walton's union and Board-re-lated activities;1 ° and the Respondent evidencedclear animus against Walton by unlawfully transfer-ring her to a job as cashier. Given these facts, wefind that the General Counsel established a primafacie showing of discrimination underWright Line.We further find that the Respondent did not estab-lish thatWalton would have been discharged inany event absent her union and Board-related ac-tivities.The Respondent asserts thatWalton was dis-charged because of her having received three writ-tenwarnings in May and June which, under theRespondent's rules, is cause for discharge. Howev-er, the Respondent's own evidence undermines itsassertion that the discharge was motivated by thewarnings.Walton had received three warnings asof 7 May, but the Respondent did not dischargeher at that time. Even after she received two addi-tionalwritten warnings on 4 June, the Respondentdid not discharge her. Meadows, who made the ini-tialdecision to dischargeWalton, testified that hedid not discharge Walton after she had three writ-ten warnings because she was an"above-average"employee, it was expensive to hire and train a newemployee, and the Respondent preferred "recon-structing" an employee rather than discharginghim.Moreover, according to Meadows, the deci-sion to discharge Walton was not made until afterthe 6 June meeting. Thus it appears that the accu-mulation of warnings was not, in fact, the motivat-ing factor for the discharge decision despite theRespondent's assertion to the contrary.Additionally,we note that in his testimonyMeadows advanced a different possible reason forWalton's discharge. According to Meadows, he de-cided to discharge Walton after his meeting withher on 6 June because of Walton's conduct in thatmeeting.Meadows testified that because of Wal-ton's "attitude" in that meeting, in which Waltonrefused to sign the warnings or offer any explana-10 Just asthe transfer occurred shortly afterthe Respondent's receiptof the original complaint in this case, the discharge occurred shortly afterreceipt of the amended complaint. HECK'S INC.tion or response, he concluded that she was "notbeing willing to cooperate with [the Respondent]in a way to rehabilitate her condition or her prob-lems she washaving." Further testimony, however,revealsthe pretextual nature of this asserted reason.At the 6 JunemeetingMeadows confrontedWalton with all of the warnings in her file,at leastsome of which she had no previous knowledge.Walton testified, without contradiction, that Mead-ows refused to allow her to read the warnings butratherinsistedthat she sign them without readingthem. Further, there is no evidence that MeadowstoldWalton that her failure to adequately respondtoMeadows'questioningwould result in her dis-charge.Under these circumstances, it is under-standablethatWalton,who had shortly beforebeen told by the Respondent that her transfer wasin retaliationfor her Board-related activities, wasreluctant toengage ina prolonged discussion withMeadows.For thesereasons,and in light of the GeneralCounsel's strong prima facie showing of discrimina-tion,includingWalton'sprominent union andBoard-relatedactivities,theRespondent's statedanimusagainst her, and the unlawful transfer, wefmd that the Respondent failed to establish thatWalton would have been discharged even absenther union and Board-related activities. According-ly,we fmd that the Respondent violated Section8(aX3), (4), and (1) by discharging Walton on 7June. l'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Heck's Inc., Sprague,West Virginia, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Delete paragraph 1(c) and reletter the subse-quent paragraphs accordingly.2. Substitute the following for paragraph 2(b)."(b) Remove from its files any references to theunlawful transfer and discharges, and notify theemployees in writing that this has been done andthat the transfer and discharge will not be usedagainst them in any way."3.Substitute the attached notice for that of theadministrative law judge." We agree with the judge,for thereasons setforth byhim, that theRespondent also violated Sec. 8(a)(3) bydischarging employee KennethWard on 26 February and violated Sec. 8(a)(1) by threatening employeeswith job loss and plant closure if the Union became their bargaining rep-resentative.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government477The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten employees with loss ofjobs or store closure should they engage in unionactivity.WE WILL NOT transfer employees in retaliationfor their having participated in cases before theNational Labor Relations Board.WE WILL NOT discharge or otherwise discrimi-nate against employees because they engage in ac-tivity on behalf of a union or participate in casesbefore the Board.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Kenneth Ward and BelindaWalton immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniorityor anyother rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL notify them that we have removedfrom our files any references to the unlawful trans-fer and discharges and that the transfer or dis-charges will not be used against them in any way.HECK'S INC.Cassius B. Gravitt, Esq.,for the General Counsel.Fred F Holroyd, Esq.,of Charleston,West Virginia, forthe Respondent.Claude E. Foster,of Charleston,West Virginia, for theCharging Party.DECISIONSTATEMENT OF THE CASEJAMES L. RosE, Administrative Law Judge. Thismatter was tried before me at Beckley, West Virginia, on7August 1985, on the General Counsel's consolidatedcomplaint whichallegesgenerally that the Respondentdischarged two employees in violation of Section8(a)(3)and (4) of the National Labor Relations Act. In addition, 478DECISIONSOF NATIONALLABOR RELATIONS BOARDcertain violations of Section 8(a)(1) of the Act are al-leged.IThe Respondent denies that it engaged in any activityviolative of the Act and specifically contends that Ken-nethWard and Belinda Walton, the two individuals inquestion,were discharged for cause.On the record as a whole,including my observation ofthe witnesses,briefs,and arguments of counsel,I issuethe followingFINDINGS OFFACT AND CONCLUSIONS OF LAWI. JURISIDICTIONThe Respondent is a West Virginia corporation en-gaged in the operation of retail discount stores in variouslocations inWest Virginia and other States including onein Sprague,West Virginia,the facility involved in thismatter.In this business, the Respondent annually derivesgross revenues in excess of $500,000 and annually re-ceives directly from points outside the State of West Vir-ginia goods,products,and materials valued in excess of$50,000.The Respondent admits,and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDFood Store Employees Union Local 347, United Foodand Commercial Workers International Union, AFL-CIO-CLC(the Union)is admitted to be, and I find is, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Outlineof FactsIn early 1985 an organizational campaign commencedamong employeesof theRespondent at its Sprague store.Undeniably active in this campaign were Kenneth Wardand BelindaWalton.In January there were meetingsamong employees with union representatives, and au-thorization cards were signed.A petition for representa-tion was filed and a hearing was scheduled for 26 Febru-ary, but it did not go forward as the parties executed astipulation agreement.An election was held among em-ployees on4 April.The outcome of the election is un-known on this record;however,from the testimony itappears that following the spurt activity in January andFebruary,culminating with the election in April, therewas no further organizationaleffort.In January and February various supervisors of theCompany including its chairman Russell Isaacs are al-leged to have made certain coercive and threateningstatements to employees.Thesewill be treated specifical-ly and in detail in the analysis section below.It is alleged that about 26 February the RespondentdischargedWard and imposed more onerous workingconditions on Walton in various respects and on 19 ApriltransferredWalton to a different job. It is also alleged'Charges were filed on 21 and 28 February,23 April,10 May, and 6and 10 June 1985 The second consolidated amended complaint issued on25 July 1985 All dates are in 1985 unless otherwise statedthat on 4, 6, and 7 June the Respondent unlawfullyissued written warnings to Walton and on 7 June unlaw-fully discharged her.Except as noted below,the Respondent does not denythe statements attributed to its agents nor do the GeneralCounsel and Union deny the basic facts relating to thewarnings issued to Ward and Walton.B. Analysis and Concluding Findings1.The 8(a)(1) allegationsAbout 19 February Isaacs held a meeting among allemployees at the store during which it is alleged that hemade certain comments which amounted to solicitationof grievances, coercive interrogation,and threats of storeclosure.The only evidence concerning these allegations is fromthe testimony of Ward and Walton.None of the Re-spondent'switnesses testified concerning thismeeting.Isaacs was not called as a witness. Thus from the unden-ied and otherwise generally credible testimony of Waltonand Ward,I find:Isaacs told employees that"he wouldn'thave theUnion in his store and that everybody's job was on theline and that he wouldn't sign a contract for the store tohave a Union;he would close the store down first beforehe would sign the contract."Ward generally corroborated this by stating that whenhe arrived at the meeting Isaacs was discussing the prosand cons of the Union and he said "that the [sic] he wasnot going to sign a Union contract and that everyone'sjob was in jeopardy if the Union did come in, and thestore would shut down if the Union did come in."It is clear from these statements that Isaacs demon-strated animus against the Union and his employees exer-cising their statutory right to engage in collective bar-gaining.It is further clear that as chairman of the Re-spondent,and one with the authority to do so,Isaacsthreatened employees with plant closure should theypursue their statutorily protected right to engage in col-lective bargaining. Such was a clear violation of Section8(a)(1).However,there is nothing in the testimony of eitherWard or Walton which would indicate that Isaacs solicit-ed grievances from employees at this time or interrogat-ed them.Accordingly,Iconclude that the GeneralCounsel failed to sustain the allegations set forth in para-graphs 5(a)(i) and (ii)but did sustain the allegations setforth in paragraph 5(a)(iii).2.The activity of Randall EplingIt is alleged that about 15 February Epling, the sport-ing goods manager,created the impression that union ac-tivitywas under survelliance and warned employees notto engage in union activity.My review of the recorddoes not find any testimony to support these allegationsnor does the General Counsel suggest in what respectsthe allegations in these paragraphs of the complaint havebeen proved. HECK'S INC.Inasmuch as I donot findsufficient evidence to sup-port them,Iconclude that the allegations set forth inparagraphs5(bXi) and (ii) should bedismissed.3.The alleged violations of Section 8(a)(3) and (4)a.The Kenneth WarddischargeFollowing the Isaacs meeting about19 February, sev-eral employees and Supervisors had a general discussionin the lounge.Included wereWard and Walton and Su-pervisors Epling,Gloria Thomas,and Betty Presti.Prestitestified that in part thediscussiondealt withher state-ment that she wasunhappybecause she had been trans-ferred to anotherposition againsther will.She testifiedthat to this Wardsaid,"Well don't worry about it Mr.Meadowswill gethis, I guaran-damn-tee you." This tes-timonywas generallycorroborated by Thomas andEpling.Ward deniedhaving made the statement precisely asattributedto him, testifying thathe said,"Within a weekMr.Meadowswould get whatwas coming to him inCourt." This version was corroborated by Walton.Meadows testified that Ward's "threat"was referredto him and that he madean investigationby taking state-mentsfrom the supervisorsin attendance.Meadows testi-fied that he "would be afraid of anybodythat had an at-titude likethat,"and recommendedthatWard be termi-nated.Ward had been reemployed on 15 July1984 and hadreceivedwritten warningson 28 July and 27 November1984. Thereis a companypolicy whichstatesthat threewrittenwarnings within ayear can because for dis-charge.Therefore,the Respondent argues, the"threat"toMeadowsinvolved a third writtenwarning within theyear. Thus therewas cause to dischargeWard. On brief,however, counsel for the Respondentcontends thatWard "was discharged for threateninga fellow employ-ee."Whether Ward was discharged for having received athirdwarning within the year or whether he was dis-charged for having threatened Meadows is of little mate-riality.Here they amount to the same thing.The Re-spondent contends that Ward was discharged because ofthe statements he made concerning Meadows on 19 Feb-ruary.Even if one totally credits the testimony of the Re-spondent'switnesses(thatWard said Meadows "wouldget his"),such scarcely constitutes a threat of bodilyharm or otherwise.It is hard to locate the nature ofmenace in these words. Such certainly are not sufficientnormally tojustify theultimate sanction of discharge.Certainly an employer may discharge an employee formaking threats.Indeed an employer may discharge anemployee for any reason or no reason at all, other thanfor having engaged in union or other protected activity.However, where the reason advanced is patently insig-nificant,that fact may itself be evidence that the Re-spondent advanced it to disguise its true motive. And thetrue motive may be inferred to have been the employee'sunion activity.See Shattuck DennMiningCorp.v.NLRB,362 F.2d 466 (9th Cir. 1966).479Where,as here,the General Counsel has established aprima facie violationof the Act by showingantiunionanimus(the statement of Isaacs),timingof disciplinaryactionwith union activity,and an inferred unlawfulmotive,the issue becomes whether the Respondent hasshown that it would have dischargedWardnonwith-standing his union activity.SeeWright Line,251 NLRB1083(1980).The statement by Ward occurred immediately follow-ing the meetingof employees held byIsaacsatwhichMeadows spoke.Itwas during the height of the organi-zational campaign when employees were discussing al-leged grievances against management in the context oforganizingon behalf of the Union. At the time of thisdiscussion the representation hearing had been scheduledand therefore it is credible that Ward would make somestatement with regard to Meadows "getting his"with re-lation to the organizational campaign in general and therepresentation hearing in specific.During Isaacs'meetingwith the employees,Wardmade comments concerning his seniority which werequestioned by Meadows in rather harsh terms. MeadowscalledWard a liar. Undeniably thereafterMeadowscalledWard into his office to reprimand him for state-ments that Ward made during that meeting.Ward testi-fied,without contradiction,that he apologized to Mead-ows. From the totality of the events, and the insignifi-cance of Ward's statement,Meadows'purported reasonfor recommending the discharge was clearly a pretext.Finally,I just simply do not believe Meadows whenhe testified he was frightenedbyWard's statement Ifound that Meadows' testimony and demeanor generallynot credible.Inmy judgment,he exaggerated factsrather than gave candid testimony.On this matter, andthose in which there is a factual dispute(albeit, there arerelatively few in this case),I specifically discredit Mead-ows.AlthoughWard was a short-term employee, havingbeenrehired from layoff about 7 months before his dis-charge, and had two warnings during that period, I nev-ertheless conclude that but for Ward's union activity hewould not have been discharged when and as he was.In reaching this conclusion, I also note that Ward wasto attend the representation hearingscheduled for 26February and had arranged to be off that day. He report-ed to work following a telephone call advising his sched-ule had been changed and on reporting was not told byhis supervisorthat he did not have to work that day. Al-though the source of the phone call is unknown, thatWard's supervisor acquiesced in his reporting for workon a scheduled day off'indicates that the Respondent infact calledWard to work. There is no indication to thecontrary orexplanationof this event. Thus the only evi-dence points to the conclusionthat theRespondentchanged Ward's day off in an effort to thwart his testi-mony at a representation hearing,notwithstanding thatthe hearing ultimately was not held. Such action onbehalf of the Respondent is a further indicator that theRespondent would not have discharged Ward for the al-leged"threat" absent his having engaged in activity onbehalf of the Union. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDI conclude that Meadows' recommendation was basedon a pretext and that the Respondent violated Section8(aX3) of the Act by discharging Ward about 26 Febru-ary 1985.b.The discrimination against BelindaWaltonIt is alleged that in February the Respondent imposedmore onerous working conditions on Walton by keepingher communications with other employees under surveil-lance, denying her assistance on her job,isolating herfrom other employees,and not allowing her to talk onthe telephone.To the first three allegations there is noevidence or suggestion,even in the testimony of Walton.Nor did the General Counsel suggest where in therecord there are facts to support those allegations. Ac-cordingly,I shall recommend that paragraphs 6(b)(i), (ii),and (iii) shall be dismissed.The allegation of not being allowed to talk on the tele-phone involves an incident about 4 March.During work-ing time(and not on a break),Walton was called to thetelephone to discuss with her husband a problem withher young son. According to Walton, Epling cut her off.She asked him why and he said he did not know wheth-er she was talking"company business or union talk."This incident was undenied by Epling.Inasmuch as IfoundWalton to be generally credible,I conclude thatthe event occurred substantially as she testified.Such conceivably is a violation of the Act, particularlywith the statement attributed to Epling.However, it isnoted that Walton testified that Epling was generally fa-vorable to the organizational campaign,stating on a dif-ferent occasion to Walton that the Union sounded good,that he had been in a union before and it was a goodidea.In view of this, it is difficult for me to concludethatwhen Epling cut off Walton from talking on thetelephone,he did so with any kind of an antiunion bias.Accordingly I conclude that the Respondent did not vio-late Section 8(a)(3) of the Act as alleged in paragraph6(bXiv).It is further alleged that on 19 April the RespondenttransferredWalton to a different job-from a stocker inhousewares to a cash register.Walton had been hired-inon a cash register,had worked that job for some time,and was undeniably a good employee.She was also wellthought of in housewares because shortly prior to thistimeWalton had been offered a supervisory position inthat department, which she declined.Walton's pay as a cashier was the same as a stocker.There is no evidence that the work of a cashier is moreonerous, difficult,stressful,or otherwise a less desirablejob than that of a stocker in housewares.But she pre-ferred the job she had and this fact must have beenknown to the Respondent. Walton testified,without con-tradiction,concerning a conversation she had withEpling about the day she was transferred:He [Epling] had just left the office of Mr. Lucas(the store manager)and Mr. Meadows and I askedhim, I said,"Randall,what was going on backthere?"He told me that he had just got subpoenaedto Court, thanks to me,and he said that the-thatMr. Meadows told him that the reason I was on thecash register-that's the reason I was on it, wasgoing to be moved to cash register on April the22nd,is because I had to go to Court. Randall said,"Well, why don't you drop the charges and I willgo back there and have Mr. Lucas and Mr. Mead-ows put it in writing that you would get to stay inhousewares department," if he put it in writing,would I drop the charges.Such from a supervisor proves not only that the Re-spondent viewed the transfer as punishment, but that thesource of the Respondent's ire was Walton's perceivedparticipation in the unfair labor practice case. (The com-plaint in Case 9-CA-21750 issued on 3 April with a trialdate of 21 May.)The testimony of Walton was undenied by Epling. Be-cause he is a supervisor,his statement concerning whatMeadows said carries a probability of truthfulness andwas not denied by Meadows.Walton was generally cred-ible and the event is plausible on the record before me.Thus I conclude that Walton was transferred to the cashregister job in violation of Section 8(a)(4) of the Act.It is also alleged that the Respondent unlawfully issuedwritten warnings to Walton on 4, 6, and 7 June.It is un-denied thatWalton in fact received the warnings. NordoesWalton deny having engaged in the events whichgenerated the warnings though she gave reasons why shebelieved the warnings unjustified.The 4 June warning came as a result of her failing toreport for work as scheduled on 23 May. Walton con-tended that she did not report for work because the storehad been flooded the night before and she did not wanttowork cleanup because on a previous occasion shebecame sick doing so. The Respondent maintains, with-out contradiction,that every other employee scheduledforwork in fact came to work except one employeewhose apartment was flooded and she was allowed per-mission to stay home to clean up her own apartment.On 4 May Walton had a cash shortage on her registerof $19.71. The Company undeniably has a policy ofgiving a written warning if a shortage exceeds $10.On 3 June Walton took a check for $30.75 which wasnot signed by the customer and in this Walton undeni-ably violated company policy.AlthoughWalton in her testimony and the GeneralCounsel on brief tend to minimize the events which gen-erated the warnings it is clear that she engaged in theacts set forth in them.And I conclude these are thetypes of things for which the Company has a policy ofgiving employee warnings. I note in this respect thatWalton and Ward both received warnings prior to theadvent of union activity and thus it cannot be said thatthe Respondent only implemented a written disciplinarysystem in retaliation to that activity.Although the warning system was not unlawful, issu-ing the cash register related warnings, I conclude, was.But for the Respondent's unlawful transfer of Walton themistakes would not have been made and she would nothave been disciplined. No doubt a company has a righttodemand that employees do their respective jobscorrectly.However, where one is put into a job againsther will and in violation of the Act, then the company's HECK'S INC.right to discipline for violations of policy in that jobmust be weighed against the violation. Here the cashregisterbreaches of company policy were relativelyminimal,and Walton had been away from that job forsome time.I conclude the warnings here must be consid-ered unlawful. SeeTurnbull Cone Baking Co., 271NLRB1320 (1984), and cases cited therein.However, the same is not the case with regard to Wal-ton's having refused to work on May 23. The Respond-ent had every right to expect her to do her share in thecleanup. Her failure to respond, even for what she con-sidered to be a good reason, justified giving her a writtenwarning.Finally, it is alleged that on 7 June the Respondent dis-chargedWalton because of her union activity and be-cause she had given testimony before the Board in theform of a written affidavit.The Respondent contends that it discharged Waltonbecause she had engaged in the activity which had led tothe several warnings. The Respondent maintains thatwhile she had been a good employee for some years, be-ginning aboutApril or thereafter and following the con-clusion of the union campaign her "attitude" degeneratedand she was discharged. As with Ward, I conclude thatthe General Counsel made a prima faciecase,given thetiming of Walton's discharge with the union activity, thefact that she was known to be one of the principal activ-ists on behalf of the Union and the Respondent's unden-ied and demonstratedanimus againstit.And as withWard, I conclude the Respondent has failed to rebut theprima facie showing of unlawful discrimination.A substantial portion of the Respondent's case againstWalton concerned warnings she received while on thecash register. Since these were a direct result of the Re-spondent's unlawful transfer of her (regardless of howwell deserved the warnings were) they cannot be thebasis of further disciplinary action.Turnbull Cone BakingCo.,supra.To allow the Respondent to dischargeWalton basedon warnings resultingfrom its unlawfulaction would be to allow it "the fruits of the poisonedvine."Therefore I conclude that but for Walton's protectedactivity in thismatter, including participation in theBoard's processes, she would not have been discharged.The alleged violation of a direct order testified to byMeadows need not be considered since, even accordingtoMeadows, it occurred after the decision to dischargeWalton had been made. And there is no real indicationthat the event was of sufficient seriousness to warrantdischarge in the normal course of the Respondent's con-duct of itsbusiness.And, as indicated, I do not creditMeadows in any event.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the Respondent's business, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof withinthe meaningof Section 2(6)and (7) of the Act.REMEDY481Having concluded that the Respondent engaged incertain unlawful activity including the discharge of Ken-nethWard and Belinda Walton,I shall recommend thatitcease and desist therefrom,and take certain affirmativeaction including offering them immediate reinstatementto their former jobs or,if those jobs no longer exist, tosubstantially equivalent positions of employment, withoutprejudice to their seniority and other rights and benefits,and make themwhole for anyloss of wages and otherbenefits they may have suffered as a result of the dis-crimination against them,inaccordancewithF.W.WoolworthCo.,90 NLRB289 (1950), with interest asprovided for inFloridaSteelCorp.,231NLRB 651(1977).2On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3ORDERThe Respondent, Heck's Inc., Sprague, West Virginia,its officers,agents,succcessors,and assigns, shall1.Cease and desist from(a)Threatening employees with loss of jobs or storeclosure should they exercise their statutorily protectedright to engage in union activity.(b)Transferring employees in retaliation for theirhaving participated in cases before the National LaborRelations Board.(c)Giving writtenwarningsto employees who partici-pate in casesbefore the Board.(d)Discharging or otherwise discriminatingagainstemployees because they engaged in activity on behalf ofthe Union or participate in the Board's processes.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.42.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer immediate and complete reinstatement toKenneth Ward and Belinda Walton to their former jobsor, if those jobs no longer exist, to substantially equiva-lent positons of employment, without prejudice to theirseniority or other rights or privileges, and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them, in themanner set forth in the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and the cash register warnings to Walton, andnotify them in writing that this has been done and the2 See generallyIsis Plumbing Co,138 NLRB 716 (1962)3 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4Although some of the unfair labor practices alleged in this matterwere dismissed, those found,especially the discharges,are sufficient tojustify the imposition of broad injunctive relief SeeHickmott Foods, 242NLRB 1357 (1979) 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe discharge and warnings will not be used against themin any way.(c)Preserve and,on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Sprague, West Virginia,copiesof the attached notice marked"Appendix."Copies of6 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."the notice, on forms provided by theRegional Directorfor Region 9, after being signed by the Respondent's au-thorized representative,shall be postedby theRespond-ent immediatelyupon receiptand maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shallbe taken by the Respondentto ensurethat the notices are not altered,defaced, or covered byany other material.(e)Notifythe RegionalDirector in writing within 20days from the dateof this Order whatsteps the Re-spondent has takento comply.IT IS FURTHER RECOMMENDED that the allegations notspecifically found are dismissed.